Title: To John Adams from Samuel Adams, 21 July 1786
From: Adams, Samuel
To: Adams, John


     
      My dear Sir
      Boston July 21 1786
     
     There are two great Objects which I think should engage the Attention of Patriots here, & which appear to me to involve every thing else—to preserve entire our political Liberties, & to support our National Faith. To effect either of these Capital Ends, we must

counterwork the Designs of Great Britan, who to say the least does not appear to be our most cordial Friend, by her Emissaries amongst us, to ruin both. The internal Enemies of this Country ridiculed our early Ideas of Opposition, embarrassed our Measures through the whole Conflict and prolonged the War. They had nearly broke up our Army in 1782, and they are now practicing the same Arts, by influencing many weak Men to with-hold the necessary Aid of Taxes, to destroy the publick Faith. I should therefore think it very impolitick to increase their Number by admitting the Tory Refugees without Discrimination. Jonathan Philanthrop whom you well knew, with many others took a very active Part, & they were very successful in promoting the Designs of the British Government before the War; There are some among them who would be the fittest Instruments to be employed by that Court in tearing up, or rather undermining the Foundations of our newly erected Fabrick.— If you ask, What has thrown me into this Fit of Zeal against the Refugees? I answer, they already have or soon will in my opinion form a dangerous Faction. But I will be more explicit in my next.
     This Letter I commit to the Care of Mr Benjn. Austin junr whose Father and Connexions you are not unacquainted with. Adieu & believe me / your affectionate Friend
     
      S. A.
     
    